                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION


RAYMOND SMITH, on behalf of the Estate
of deceased Rainer Smith, on behalf of
Rainer Smith, Jr.; and AMY RYLES1, on
behalf of Abigail Smith;
                                                                  CIVIL ACTION NO.
          Plaintiffs,
                                                                   5:19-cv-00312-TES
v.

JOHN FORD, et al.,

          Defendants.


       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
                    PARTIAL MOTION TO DISMISS



          Before the Court is Defendants’ Partial Motion to Dismiss for Failure to State a

 Claim [Doc. 2]. For the following reasons, the Court GRANTS Defendants’ Motion as to

 Plaintiffs’ conspiracy claims; 2 their § 1983 claim against the City of Byron; their § 1983

 claims against Officers Ford, Wynn, Farmer, and Patterson, and Captain Lavender in



 1“Amy Ryles was the fiancée of Rainer Smith and the mother of Abigail Smith (child of now deceased
 Rainer Smith).” [Doc. 1-2 at ¶ 3].

 2To the extent that Plaintiffs might allege a conspiracy claim (that term appears only once in the
 “Common Allegations” section of their Complaint), the Court GRANTS Defendants’ Motion as to this
 claim. See [Doc. 1-2 at ¶ 21 (“Defendants conspired and worked with each other, and with other law
 enforcement agents, to give false but consistent information to the Georgia Bureau of Investigation
 regarding their conduct during the homicide of Rainer Smith, specifically including but not limited to
 falsely claiming they announced themselves multiple times before entering the home.”)]. Plaintiffs’
 allegations fail to allege plausible facts regarding the necessary elements for a conspiracy claim. See Grider
 v. City of Auburn, Ala., 618 F.3d 1240, 1260 (11th Cir. 2010). Moreover, Plaintiffs’ allegations are entirely
 conclusory in nature with no actual factual support. See [Doc. 1-2 at ¶ 21].
their official capacities; and their punitive damages claim. In contrast, the Court

DENIES Defendants’ Motion as to Plaintiffs’ state-law claims against the City of Byron

and Officers Ford, Wynn, Farmer, and Patterson, and Captain Lavender in their official

capacities.

                                  FACTUAL BACKGROUND

        This case arises out of the fatal shooting of Rainer Smith (“Smith”), the son of

Raymond Smith, 3 by Defendants Ford, Wynn, and Farmer, all of whom are members of

the City of Byron Police Department and Byron Peach County Drug Enforcement Unit.

[Doc. 1-2 at ¶¶ 1–8]. Plaintiffs allege that Defendants Ford, Wynn, Farmer, Patterson,

and Lavender (“the Officers”), on or about December 12, 2016, at 2 AM, arrived in

multiple vehicles, cut a locked gate, and entered onto Smith’s property. [Id. at ¶¶ 1, 13].

Plaintiffs further allege that Smith’s fiancée woke him up and told him that people were

trespassing. [Id. at ¶ 15]. In response, Smith threw on some sweat pants, took up a

defensive position, and armed himself to defend his fiancée, child, and home. [Id. at ¶¶

15–16].

        Plaintiffs allege the Officers were “wholly unidentified and unidentifiable as law

enforcement officers” and failed to announce themselves as law enforcement or

announce that they had a warrant. [Id. at ¶ 17]. Plaintiffs contend that, without




3“Raymond Smith is the father and next of kin of Rainer Smith, as well as the custodian and guardian of
the minor child Rainer Smith Jr. (child of now deceased Rainer Smith).” [Doc. 1-2 at ¶ 2].


                                                   2
knocking, “Defendants entered the home and shot Rainer Smith to death, despite not

having an arrest warrant for Rainer Smith, announcing themselves as police officers, or

even giving orders to Rainer Smith.” [Id. at ¶¶ 18, 36]. Plaintiffs also allege Defendants

Ford, Wynn, and Farmer admitted to firing their guns at Smith, and Defendants

Patterson and Lavender assisted in the entry and killing of Smith. [Id. at ¶¶ 19–20].

       Plaintiffs filed their Complaint on July 5th, 2019, in the Superior Court of Peach

County, in which they claim to have complied with ante litem notice requirements for

their claims. See [id. at ¶ 11]. After Plaintiffs filed their Complaint, Defendants filed their

Answer [Doc. 1-10] and removed the case to this Court on August 5, 2019. See generally

[Doc. 1-9]. That same day, Defendants filed this Motion. Despite the opportunity,

Plaintiffs never responded to Defendants’ Motion.

                                       DISCUSSION

       A.     Standard of Review

       When ruling on a 12(b)(6) motion, the Court must accept the facts set forth in the

complaint as true. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 572 (2007). A complaint

survives a motion to dismiss only if the plaintiff alleges sufficient factual matter to state

a claim for relief that is plausible on its face, and he must state more than “unadorned,

the-defendant-unlawfully-harmed-me accusations.” McCullough v. Finley, 907 F.3d 1324,

1333 (11th Cir. 2018) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009)). He must also

“plead more than labels and conclusions or a formulaic recitation of the elements of a



                                               3
cause of action,” id., such that the factual allegations contained in the complaint are

“enough to raise a right to relief above the speculative level,” Twombly, 550 U.S. at 555.

       When assessing a motion to dismiss for failure to state a claim, the Court

employs a two-step framework. McCullough, 907 F.3d at 1333. First, the Court identifies

and disregards allegations that are “no more than mere conclusions,” since

“[c]onclusory allegations are not entitled to the assumption of truth.” Id. (quoting Iqbal,

556 U.S. at 679). Second, the Court “assume[s] any remaining factual allegations are true

and determine[s] whether those factual allegations ‘plausibly give rise to an entitlement

to relief.’” Id. (quoting Iqbal, 556 U.S. at 679).

       B.      Plaintiffs’ § 1983 Claims Against the Officers

       Plaintiffs assert claims pursuant to 42 U.S.C. § 1983 against the Officers both in

their individual capacities and in their official capacities as members of the City of

Byron Police Department. See [Doc. 1-2 at ¶¶ 1–4]. “[S]uits against a municipal officer

sued in his official capacity and direct suits against municipalities are functionally

equivalent,” thus obviating the need to sue local government officials in their official

capacity. Busby v. City of Orlando, 931 F.2d 764, 776 (11th Cir. 1991). The Plaintiffs named

the City of Byron as a defendant in this lawsuit, and asserted § 1983 claims against the

City of Byron, as well as against the Officers. See [Doc. 1-2 at ¶¶ 33–35]. Therefore,

Plaintiffs’ § 1983 claims against the Officers—in their official capacities—are duplicative

of their § 1983 claims against the City of Byron. Thus, the Court DISMISSES Plaintiffs’



                                                 4
§ 1983 claims against the Officers in their official capacities.

       C.     Plaintiffs’ § 1983 Claim Against the City of Byron

       Plaintiffs also assert § 1983 claims against the City of Byron for the actions of its

officers. See [Doc. 1-2 at ¶¶ 33–35]. “[T]o impose § 1983 liability on a municipality, a

plaintiff must show: (1) that his constitutional rights were violated; (2) that the

municipality had a custom or policy that constituted deliberate indifference to that

constitutional right; and (3) that the policy or custom caused the violation.” McDowell v.

Brown, 392 F.3d 1283, 1289 (11th Cir. 2004) (citing City of Canton v. Harris, 489 U.S. 378,

388 (1989)). A plaintiff may show a policy by identifying either “(1) an officially

promulgated [city] policy or (2) an unofficial custom or practice of the [city] shown

through repeated acts of a final policymaker of the [city].” Grech v. Clayton Cty., 335 F.3d

1326, 1329–30 (11th Cir. 2003) (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–91

(1978)). Due to the fact that a city will rarely have an officially-adopted policy that

permits a particular constitutional violation, “most plaintiffs . . . must show that the

[city] has a custom or practice of permitting it and that the [city’s] custom or practice is

the ‘moving force [behind] the constitutional violation.’” Grech, 335 F.3d at 1330

(quoting City of Canton, 489 U.S. at 389) (third alteration in original); see also Monell, 436

U.S. at 694; Polk County v. Dodson, 454 U.S. 312, 326 (1981).

       Plaintiffs allege that “Defendant City of Byron’s orders and training of police

officers allowed for and caused [the Officers] to raid Rainer Smith’s home in the middle



                                               5
of the night without announcing their identity, purpose, or authority, leading to the

shooting and killing of Rainer Smith.” [Doc. 1-2 at ¶ 34]. Further, Plaintiffs state that

“Defendants’ practice, arising to the level of policy, of supporting other officers’

decisions and actions, regardless of their constitutionality or malicious harm to citizens,

directly encouraged and caused the unannounced military-style raid on Rainer Smith’s

home that killed him.” [Id. at ¶ 35].

       These allegations are tenuous at best. Plaintiffs make no factual allegations that

the City of Byron has an official policy in place that permits the numerous, unspecified

constitutional violations allegedly committed by the Officers. As shown by their

Complaint, Plaintiffs assert nothing more than unsupported, conclusory allegations that

the City of Byron has an unofficial policy of violating its constituents’ constitutional

rights that “directly encouraged and caused” Smith’s death. See [id.]. Moreover,

Plaintiffs’ allegations simply do not demonstrate the existence of any supposed policy.

Their Complaint does not allege any other incidents of prior unconstitutional

misconduct by the City of Byron’s officers that were committed according to some

purported policy. As explained below, this is not enough.

       In Casado v. Miami-Dade County, the district court dismissed the plaintiff’s § 1983

claims under the Monell standard. 340 F. Supp. 3d 1320, 1327 (S.D. Fla. 2018). In that

case, the plaintiff attempted to prove that the county “’knew or should have known’

that the defendant officers ‘had a propensity’ for unreasonable and excessive force and



                                              6
violence’” and did nothing to deter that behavior. Id. The district court dismissed the

plaintiff’s claim, holding that the amended complaint was “devoid of any factual

allegations of any prior incidents or the [c]ounty’s alleged knowledge and alleged

failure to deter the conduct at issue.” Id. To be clear, the district court went so far as to

say “[n]either the Supreme Court nor the Eleventh Circuit has ever imposed municipal

liability based on a single incident under Monell.” Id. (citing Depew v. City of St. Marys,

787 F.2d 1496, 1499 (11th Cir. 1986) (“Normally random acts or isolated incidents are

insufficient to establish a custom or policy.”). 4 To impose liability against a municipality

for an unconstitutional practice based on custom, a plaintiff must allege “pattern” and

“establish a widespread practice that, although not authorized by written law or

express municipal policy, is so permanent and [well-settled] as to constitute a custom or

usage with the force of law.’” Whitaker v. Miami-Dade Cty., 126 F. Supp. 3d 1313, 1320

(S.D. Fla. 2015) (cleaned up) (quoting Brown v. City of Ft. Lauderdale, 923 F.2d 1474, 1481

(11th Cir. 1991).

        “[C]onclusory allegations and unwarranted deductions of fact are not admitted

as true in a motion to dismiss.” South Florida Water Mgmt. Dist. v. Montalvo, 84 F.3d 402,

409 n.10 (11th Cir. 1996) (citation omitted). Plaintiffs’ bare allegations are devoid of any

specific facts of other instances of constitutional violations by the City of Byron that



4 See also Whitaker v. Miami-Dade Cty., 126 F.Supp.3d 1313, 1325 (S.D. Fla. 2015) (rejecting “the plaintiffs’
legal conclusion that four isolated shootings were enough to constitute a custom or usage in the absence
of a written law or express municipal policy”).


                                                      7
would allow the Court to consider them as the requisite “pattern,” custom, or practice

needed to withstand a motion to dismiss. Therefore, because Plaintiffs’ allegations fail

to state a cognizable Monell claim against the City of Byron under § 1983, the Court

DISMISSES Plaintiffs’ § 1983 claim against the City of Byron.

        D.      Plaintiffs’ State Law Claims

        Defendants allege that Plaintiffs’ state law claims for wrongful death and

negligence fail as a matter of law for failure to comply with Georgia’s ante litem notice

statute. Under that statute, a plaintiff must provide timely and proper ante litem notice

to the governmental body as a condition precedent to bringing any personal injury

claims under state law. See O.C.G.A. § 36-33-5.

        In Hoskins v. City of Atlanta, the court granted summary judgment as to the

plaintiff’s state law claims due to the plaintiff’s “failure to allege either in his Complaint

or otherwise that he provided notice to the City as required by the ante litem statute[.]”

2009 WL 10666090, at *10 (N.D. Ga. March 23, 2009). Defendants argue that Plaintiffs

failed to “attach any ante litem notices to their Complaint to demonstrate that they

complied” with the mandatory ante litem notices. [Doc. 2-1 at p. 8]. However,

Defendants did not argue that Plaintiffs did not provide the applicable ante litem notice

at all before filing suit. See [id.].

        The Court disagrees that it is necessary for Plaintiffs to prove compliance with

the ante litem notice statute by attaching the particular ante litem notice to their



                                               8
Complaint. See Hajhossein v. City of Statesboro, No. 609CV048, 2010 WL 538209, at *7 (S.D.

Ga. Feb. 12, 2010) (granting plaintiffs leave to amend their complaint to allege that ante

litem notice was given as to their applicable state claims). In fact, the courts in both

Hoskins and Hajhossein agreed that a plaintiff must only allege or argue that he gave the

applicable ante litem notice. Id.; see also Hoskins, 2009 WL 10666090, at *10 (N.D. Ga.

March 23, 2009) (granting summary judgment against plaintiff’s state law claims for

“failure to allege either in his Complaint or otherwise” that he provided notice).

       Here, Plaintiffs unequivocally plead that “[a]ny ante-litem notice requirements

have been complied with.” [Doc. 1-2 at ¶ 11]. As required by the standard when ruling

on a motion to dismiss, the Court accepts Plaintiffs’ factual allegations that they

complied with the applicable ante litem statute, in this case, O.C.G.A. § 36-33-5.

Therefore, Defendants’ motion to dismiss Plaintiffs’ state law claims against the City of

Byron and the Officers in their official capacities is DENIED.

       E.     Plaintiffs’ Punitive Damages Claim

       Plaintiffs assert a claim for punitive damages in their Complaint against all

Defendants in all capacities. [Doc. 1-2 at ¶¶ 51, 52]. However, several of these claims

are meritless. For example, municipalities are immune from punitive damages claims,

as are punitive damages against government officials who have been sued in their

official capacities. See, e.g., City of Newport v. Fact Concerts, Inc., 453 U.S. 247 (1981);

Colvin v. McDougall, 62 F.3d 1316, 1318 (11th Cir. 1995) (holding that “Newport’s



                                               9
reasoning applies equally to a Sheriff’s Department, thus barring a punitive damage

award against Sheriff McDougall in his official capacity.”). Accordingly, the Court

DISMISSES Plaintiffs’ punitive damages claims against the City of Byron and the

Officers acting in their official capacities. All punitive damages for other claims are

permitted to proceed at this stage.

                                      CONCLUSION

      To summarize, the Court GRANTS Defendants’ partial motion to dismiss as to

the following: Plaintiffs’ conspiracy claims; § 1983 claim against the City of Byron; §

1983 claims against Defendants Ford, Wynn, Farmer, Patterson, and Lavender in their

official capacities; and punitive damages claims against the City and the other

Defendants in their official capacities. In contrast, the Court DENIES Defendants’

motion to dismiss Plaintiffs’ state-law claims. Accordingly, Plaintiffs’ state law

wrongful death and negligence claims against the City of Byron and the Officers

remain, as well as the § 1983 claims against the Officers in their individual capacities.

      SO ORDERED, this 6th day of September, 2019.

                                         S/ Tilman E. Self, III
                                         TILMAN E. SELF, III, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            10
